DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,783,714. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim determining, by an . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier et al., U.S. Patent Publication Number 2012/0176410 A1, in view of Salter et al., U.S. Patent Number 9,761,057 B2.

Regarding claim 1, Meier discloses a method comprising: determining, by an extended reality presentation system used by a user, that a depiction of an augmentable object within a field of view (paragraph 0011, providing at least one view of a real environment for blending in or overlaying virtual information for superimposing with the real environment); the first portion representing a first apparent proximity of the augmentable object to the user (paragraph 0053, location region 5 shows objects located in close proximity);
presenting within the field of view, by the extended reality presentation system in response to the determining that the augmentable object takes up the first portion of the field of view, a first form of an overlay object graphically associated with the augmentable object (paragraph 0044, a point of interest can be set up for a large variety of different forms of 
determining, by the extended reality presentation system during the presenting of the first form of the overlay object within the field of view, that the depiction of the augmentable object has come to take up a second portion of the field of view (paragraph 0053, location region shows object located in close proximity), the second portion representing a second apparent proximity of the augmentable object to the user, the second apparent proximity distinct from the first apparent proximity (paragraph 0013, a first region can be a near region, wherein the second region can be a far or remote region); 
and replacing within the field of view, by the extended reality presentation system in response to the determining that the depiction of the augmentable object has come to take up the second portion of the field of view, the first form of the overlay object with a second form of the overlay object distinct from the first form (figures 5, 6 and 8).
	However it is noted that Meier discloses portions of the field of view as shown in figures 2-7, and POIs location in portions of the view, paragraph 0054, and in the regions 2D display portion available for the near region, but 
Salter discloses a method comprising: determining, by an extended reality presentation system, that a depiction of an augmentable object within a field of view takes up a first portion of the field of view (col. 2, lines 30-33, the field of view shown comprises a portion of the environment viewable through the display device that may be augmented with virtual imagery; col. 5, lines 5-7, marker 406 is displayed on the right edge of the field of view); 
presenting within the field of view, by the extended reality presentation system in response to the determining that the augmentable object takes up the first portion of the field of view, a first form of an overlay object graphically associated with the augmentable object (col. 3, lines 2-8, may provide information about available augmented reality information in an extended surrounding space, this interface may be visual, indicates to the user presence and proximity of data, and/or may take any other suitable form; col. 5, lines 8-13, the user has shifted their field of view toward the right so that object associate with marker comes into the user’s field of view, marker may continue to be displayed after object comes into the field of view );
determining, by the extended reality presentation system during the presenting of the first form of the overlay object within the field of view, that the depiction of the augmentable object has come to take up a second 
and replacing within the field of view, by the extended reality presentation system in response to the determining that the depiction of the augmentable object has come to take up the second portion of the field of view, the first form of the overlay object with a second form of the overlay object distinct from the first form (col. 5, lines 13-17, marker may change in appearance, e.g. change in appearance, e.g., change color shape, size, content of information displayed, orientation, etc. when the corresponding object enters field of view ).
	It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to detect portions of the field of view as disclosed by Salter, with the radius and POI coming closer as disclosed by Meier, to present calculating factors in which objects can be viewed by an AR system with objects having overlays in different forms using distance, radius, regions, portions, of a field of view of user to alter the information using different representations of objects, as disclosed by Meier, paragraph 0060, 0063.

Regarding claim 2, Meier discloses wherein: the first form of the overlay object is tailored to the first apparent proximity of the augmentable 
Salter discloses wherein: the first form of the overlay object is tailored to a first apparent proximity of the augmentable object to a user of the extended reality presentation system, the first apparent proximity represented by the first portion of the field of view determined to be taken up by the depiction of the augmentable object (col. 3, lines 2-7, may provide information about available augmented reality information in an extended surrounding space, this interface may be visual, e.g. represented by on-screen markers or maps, audible, e.g. where a set of sounds indicates to the user presence and proximity of data, and/or may take any other suitable form); and the second form of the overlay object is tailored to a second apparent proximity of the augmentable object to the user, the second apparent proximity represented by the second portion of the field of view that the depiction of the augmentable object is determined to have come to take up during the presenting of the first form of the overlay object (col. 5, lines 28-33, markers at the periphery of the field of view 102 may indicate the presence of out-of-view restaurants, but no name information, while markers for restaurants in the field of view may comprise additional information, such as a restaurant name, phone number, links to menus, reviews, etc.).

Meier discloses the extended reality presentation system is a mixed reality presentation system (paragraph 0035, object of the real world augmented with blended in virtual information); the extended reality world comprises an augmented version of a real- world environment in which the user is located (paragraph 0035, the user sees through in a view of the real world objects of the real world blended with virtual information); and the presenting of the field of view comprises displaying the overlay object on a heads-up display screen that provides a view of the overlay object integrated with the real-world environment (paragraph 0035, the user wears as a display device a head mounted display).

Regarding claim 3, Meier wherein: the first apparent proximity serves as a proxy for a first actual proximity of the augmentable object to the user, the first apparent proximity approximating the first actual proximity while not perfectly corresponding to the first actual proximity (paragraph 0061, it is possible to drag individual POIs from one regions to another regions and thereby mark the same for display in the near region, the POI object then will be displayed permanently in near region 3, which Examiner interprets as a proxy in that the POI dragged is not the actual POI that will be displayed once dragged into another region); and the second apparent proximity serves as a proxy for a second actual proximity of the augmentable object to 

Regarding claim 4, Meier discloses further comprising: presenting, by the extended reality presentation system to the user, the field of view as a field of view into an extended reality world (figure 4); and identifying, by the extended reality presentation system, the augmentable object from a set of objects presented in the field of view into the extended reality world (figure 8); wherein the determining that the depiction of the augmentable object takes up the first portion of the field of view is performed in response to the identifying of the augmentable object (figure 6, POI closer Radius 0).

Regarding claim 5, Meier discloses further comprising: determining, by the extended reality presentation system concurrent with the presenting of the field of view and prior to the identifying of the augmentable object from the set of objects presented in the field of view, that the augmentable object 
Salter discloses determining, by the extended reality presentation system concurrent with the presenting of the field of view and prior to the identifying of the augmentable object, that the augmentable object is included within the extended reality world outside the field of view; and presenting within the field of view, by the extended reality presentation system in response to the determining that the augmentable object is 

Regarding claim 6, Meier discloses wherein the determining that the augmentable object is included within the extended reality world outside the field of view comprises comparing: real time geolocation data generated by a sensor of the extended reality presentation system for the extended reality presentation system (paragraph 0041, determine the pose of the camera in space; location-specific information); and real-time geolocation data accessed by the extended reality presentation system for the augmentable object (paragraph 0044, 3D object at locations).

Regarding claim 7, Meier wherein the first and second forms of the overlay object are graphically associated with the augmentable object by being displayed directly on or adjacent to a target area of the augmentable object as the augmentable object moves within the field of view (figure 11, POI label, POI S1, object only).

Regarding claim 8, Meier discloses wherein the first and second forms of the overlay object are dynamically-scaled forms of the overlay object that 

Regarding claim 9, Meier discloses wherein: the extended reality presentation system is a mixed reality presentation system (paragraph 0036, AR system); the field of view depicts an extended reality world comprising an augmented version of a real-world environment in which a user of the extended reality presentation system is located (paragraph 0037, camera of a mobile telephone, the view of the real environment is provided by display showing a camera image of the real environment captured by camera); and the method further comprises presenting, by the extended reality presentation system, the field of view to the user, the presenting including displaying the overlay object on a heads-up display screen that provides a view of the overlay object integrated with the real-world environment (paragraph 0035, the display may be semi-transparent data glasses in which virtual information provided by a computer can be blended in, objects of the real world augmented with blended in virtual information).

Regarding claim 10, Meier discloses wherein: the method further comprises determining, by the extended reality presentation system, that the second apparent proximity satisfies a predetermined proximity threshold that is not satisfied by the first apparent proximity (paragraph 0057, sectors are defined by fixed settings, if the number exceeds a specific configurable threshold value, the radius is reduced until the value is below the threshold value); and the replacing within the field of view of the first form of the overlay object with the second form of the overlay object is performed in response to the determining that the second apparent proximity satisfies the predetermined proximity threshold (paragraph 0058, determine the position on the possibly rotated display in the vanishing point, the rear POI is marked for the far regions; paragraph 0065, POIs can be provided with additional items of information to different extents).

st image in 2D and 2nd image shown in 3D); or the second form is graphically associated with the augmentable object in a different manner than the first form (figure 11).

Regarding claims 12-20, they are rejected based upon similar rational as above.  Meier further discloses a system (paragraph 0035, augmented reality system); and a non-transitory computer-readable medium storing instructions that, when executed, direct a processor of a computing device (paragraph 0050, system is initialized, data are loaded, data source may be contained in one or more servers or locally on the device or can be coded as information in the environment).

Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive. 
Applicant argues the prior art cited fails to disclose “determine … that a depiction of an augmentable object within a field of view takes up a first portion of the field of view, the first portion representing an apparent proximity of the augmentable object to the user”, or “the augmentable object has come to take up a second portion of the field of view, the second portion representing a second apparent proximity of the augmentable object to the user”.   Examiner responds Meier discloses a field of view, paragraph 0010, and discloses a first region can be a near region, wherein the second region can be a far or remote region, paragraph 0013.  Meier further discloses in paragraph 0054, POIs in the location region are fixedly arranged in the lower portion of view 1.  Applicant argues Meier fails to disclose “determining a portion of the field of view taken up”, and Salter fails remedy the disclosure of “portion of the field of view”.  Salter illustrates in figures 4 and 5, at different time portions of the field of view that the augmentable object takes up.  Examiner therefore responds Meier discloses a portion of the field of view taken up in that Meier discloses an apparent proximity of the augmentable object, i.e. the real object, to the user, paragraph 0053, the screen rapidly would be overfilled with numerous objects; location region 5 shows objects located in close proximity.  Examiner further responds that by discloses the portion as representing an apparent proximity of the augmentable object to the user, Meier and Salter disclose a determination that a depiction of an augmentable object within a field of view takes up a portion of the field of view.  Meier further discloses paragraph 0056-0057, radius can be matched further if there are too many POI filling the screen, the calculation can refer to the entire aperture angle of the camera or an even larger range, smaller sectors can be adjusted individually; paragraph 0057, the size of sectors is rounded an increased iterative in integral angle steps until contact is established with a neighboring sector.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kamba, U.S. Patent Number 9,459,706 B2
Kamba discloses col. 11, lines 40-50, analyzes a picture inputted by the picture inputting section of the display device, when identifying an object, the picture analyzing section extracts a visual feature amount of each object tin the picture; col. 1, lines 19-21, an object of this invention is to provide an information display system that in an AR device, when display control of additional information is performed for an object; col. 12, lines 14-17, extracts additional information of the identified object from the storage section based on information on the identified object; col. 12, lines 40-50, additional information may determine a preliminarily set position as a display position of an identified object/pointed object as a reference and may select a place with space(room) where additional information is displayed; and col. 12, lines 48-54, may display additional information in a display size (display range) which corresponds to a pointed object or in a predetermined display size, or may display additional information by dynamically changing a display size in accordance with an amount of additional information.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD-JOHNSON/Primary Examiner, Art Unit 2616